NON-FINAL OFFICE ACTION	
This non-final office action addresses U.S. Application No. 17/403,780, which is a broadening reissue application of U.S. Application No. 13/309,901 (hereinafter the “901 Application"), entitled HIGH DEFINITION LIDAR SYSTEM, which issued as U.S. Patent No. 8,767,190 (hereinafter the “190 Patent").
The status of the claims is as follows:
Claims 19-53 are pending and examined herein.
Claims 19-53 are rejected.

I. STATUS OF CLAIMS
Applicant filed a preliminary amendment on August 16, 2021 (hereinafter the “2021 Preliminary Amendment”) along with the filing of the present application.  Therein the specification was amended to change the cross-noting information.  Furthermore, in the 2021 Preliminary Amendment, patent claims 1-18 were cancelled and new claims 19-53 were added.  Therefore, claims 19-53 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge the Applicant’s claim that present application is a reissue continuation application of U.S. Application No. 15/700,959, filed September 11, 2017, now U.S. Patent No. RE48688 (hereinafter the “RE48688 Patent”), which is a continuation reissue application of U.S. Application No. 15/180,580, filed June 13, 2016 (hereinafter the “580 Reissue Application”), now U.S. Patent No. RE46,672 (hereinafter the “RE46672 Patent”), which is a reissue application of the 901 Application, now the 190 Patent, which claims the benefit of U.S. Provisional Application No. 61/345,505, filed May 17, 2010 (hereinafter the “505 Prov Application”) and is a continuation-in-part of U.S. Application No. 11/777,802, filed July 13, 2007 (hereinafter the “802 Application”), now U.S. Patent No. 7,969,558, which claims the benefit of U.S. Provisional Application No. 60/807,305, filed July 13, 2006 (hereinafter the “305 Prov Application”).  Examiners also acknowledge the other reissue applications, i.e., U.S. Patent Application Nos. 15/180,580, 15/700,543, 15/700,558, 15/700,571, 15/700,836, 15/700,844, 15/700,965, 15/700,959, 16/912,648 and 17/403,776.  
However, Examiners do not find that the pending and examined claims are entitled to priority to each of the applications and benefit dates.  Specifically, Examiners find that some claims have 35 U.S.C. §112 support going back to only the 802 Application and the remaining claims only have support going back to the 505 Prov Application.  For example, Examiners find that the subject matter of the pending and examined claims 19-53 relating to the combination of a first and second lens and a first and second mirror in the sensor system was first disclosed in the 505 Provisional Application.  Accordingly, Examiners conclude that the pending and examined claims 19-53 are at most entitled to priority to the filing date of the 505 Provisional Application of May 17, 2010.

III.  OBJECTION TO THE SPECIFICATION AMENEMENTS
The specification amendment provided in the 2021 Amendment is objected to under 37 C.F.R. §1.177(a) because not all reissue applications of the 190 Patent are listed in the cross-references section.  As provided above, Examiners find a total of ten reissue applications of the 190 Patent at this time.  Both U.S. Application Nos. 16/912,648 and 17/403,776 are missing from the list in the specification amendment in the 2021 Amendment.  Appropriate correction is required.

IV. REJECTIONS UNDER 35 U.S.C. §251 – ORIGINAL PATENT REQUIREMENT
The following is a quotation of 35 U.S.C. §251 applied in this Office action:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
	
Rejections of Claims 19-31 Based on the Original Patent Requirement
Claims 19-31 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement.  As provided in §251, the Director shall issue reissue the patent for the invention disclosed in the “original patent.”  To meet the original patent requirement, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  Id.  Specifically, the invention now being claimed in reissue must be expressly disclosed in the specification of the original patent.  Id. at 1363.1  Based on these decisions, Examiners find this analysis involves a simple two-step consideration process:  (1) determine what is the new scope of invention now being claimed, i.e., how have the claims been broadened, and (2) is that new invention or new scope of invention unequivocally disclosed in the specification as a separate invention.  
Claims 19-26, 30 and 31
As to step (1), Examiners find that the original patent claims of the 190 Patent have been broadened via the addition of new claims 19-26, 30 and 31 in the 2021 Preliminary Amendment to remove substantial features from the patented claims, i.e., (1) a base, (2) head assembly, (3) a rotary component configured to rotate the head with respect to the base, (4) a plurality of photon transmitters and (5) a plurality of detectors.  In fact, Examiners find that claims 19-26, 30 and 31 recite no base, no head assembly, no rotary component and no plurality of photon transmitters and detectors.  Thus, the Examiners find the new invention now covered by claims 19-26, 30 and 31 herein includes a broad and distinct LIDAR-based sensor system without regard to the noted features.  
As to step (2), Examiners do not find any support, discussion or suggestion in the 190 Patent for such a LIDAR-based sensor system that has no head assembly, no base, no rotary component, no plurality of photon transmitters and detectors as is now being claimed.  Examiners do not find any embodiment or discussion of a LIDAR-based sensor system comprising only first and second mirrors, first and second lenses, a structure and only a single transmitter and detector.  Nor do Examiners find any direction that the invention covers only such features in the 190 Patent.  Rather Examiners find the sole embodiment of the invention as disclosed and discussed in the 190 Patent and shown over all the figures includes at least all five of the identified features above, i.e., the base, the head assembly, the rotary component, and the plurality of photon transmitter and detectors.  Accordingly, Examiners do not find unequivocal support for such a pared down sensor system now being claimed in claims 19-26, 30 and 31.
Furthermore, as support of the finding of no unequivocal support, Examiners find that the pared-down sensor system now being claimed would not operate according to the intended operation of the invention ad disclosed in the 190 Patent.  As explicitly stated in the Abstract of the 190 Patent, the Summary of the Invention section and the only embodiment as shown in FIGS. 1-18 and described in the 190 Patent, the intent of the LIDAR-based sensor system of the 190 Patent is to create a 3-D point cloud.  Such a 3-D point cloud would not be possible using only a pair of mirrors, a pair of lenses, a structure and a single transmitter and single detector.  This 3-D point cloud is possible and disclosed in the 190 Patent by use of the disclosed invention which includes not only the pared down claims, but further the combination of the rotation of the head in relation to the base and the head having the plurality of photon transmitters and detectors.  
As noted above, the original patent requirement puts a limit on the manner to which reissue applicants can broaden the patent claims in reissue.  Specifically, claims that are broadened in reissue that cover a new class of invention must have unequivocal support on the face of the original patent for that new class of invention.  Following a careful review of claims 19-26, 30 and 31 pending and examined herein with respect to the 190 Patent, Examiners find the new scope of these claims covers a new invention not unequivocally supported on the face the 190 Patent, i.e., Examiners do not find any disclosure or a discussion of the pared down LIDAR-based sensor system that does not require base, the head assembly, the rotary component, and the plurality of photon transmitter and detectors, which would be required to create the intention of the invention to create a 3-D point cloud.  Examiners find that the Applicant has broadened the original patent claims via claims 19-26, 30 and 31 herein so much these new claims cover a sensor system not disclosed or discussed or even conceivable in the 190 Patent, which is improper in reissue.  Thus, Examiners conclude claims 19-26, 30 and 31 fail the original patent requirement and thus are rejected under 35 U.S.C. §251.
Claims 27-29
As to step (1), Examiners find that the original patent claims of the 190 Patent have been broadened via the addition of new claims 27-29 in the 2021 Preliminary Amendment to remove substantial features from the patented claims, i.e., (1) a plurality of photon transmitters and (2) a plurality of detectors.  In fact, Examiners find that claims 27-29 recite only a single transmitter and detector.  Thus, the Examiners find the new invention now covered by claims 27-29 herein includes a broad and distinct LIDAR-based sensor system without regard to any plurality of transmitters or detectors.  
As to step (2), Examiners do not find any support, discussion or suggestion in the 190 Patent for such a LIDAR-based sensor system that has only a single transmitter and detector pair.  Examiners do not find any embodiment or discussion of a LIDAR-based sensor system comprising only first and second mirrors, first and second lenses, a structure and only a single transmitter and detector.  Nor do Examiners find any direction that the invention covers only such features in the 190 Patent.  Rather Examiners find the invention as disclosed in the 190 Patent explicitly includes the plurality of photon transmitter and detectors, provided in large arrays as shown in FIGS. 5, 8, 9 and 15 of the 190 Patent.  Accordingly, Examiners do not find unequivocal support for such a pared down sensor system now being claimed in claims 27-29.
Furthermore, as support of the finding of no unequivocal support, Examiners find that the pared-down sensor system now being claimed would not operate according to the intended operation of the invention ad disclosed in the 190 Patent.  As explicitly stated in the Abstract of the 190 Patent, the Summary of the Invention section and the only embodiment as shown in FIGS. 1-18 and described in the 190 Patent, the intent of the LIDAR-based sensor system of the 190 Patent is to create a 3-D point cloud.  Such a 3-D point cloud would not be possible using only those features recited in claims 27-29 and including only a single transmitter and single detector.  This 3-D point cloud is possible and disclosed in the 190 Patent by use of the disclosed invention which includes not only the pared down claims, but further the combination of the rotation of the head in relation to the base and the head having the plurality of photon transmitters and detectors.  
As noted above, the original patent requirement puts a limit on the manner to which reissue applicants can broaden the patent claims in reissue.  Specifically, claims that are broadened in reissue that cover a new class of invention must have unequivocal support on the face of the original patent for that new class of invention.  Following a careful review of claims 27-29 pending and examined herein with respect to the 190 Patent, Examiners find the new scope of these claims covers a new invention not unequivocally supported on the face the 190 Patent, i.e., Examiners do not find any disclosure or a discussion of the pared down LIDAR-based sensor system that does not require the plurality of photon transmitter and detectors, which would be required to create the intention of the invention to create a 3-D point cloud.  Examiners find that the Applicant has broadened the original patent claims via claims 27-29 herein so much these new claims cover a sensor system not disclosed or discussed or even conceivable in the 190 Patent, which is improper in reissue.  Thus, Examiners conclude claims 27-29 fail the original patent requirement and thus are rejected under 35 U.S.C. §251.

V. REJECTIONS UNDER 35 U.S.C. §251 – RECAPTURE
Claims 19-31 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
05/17/2011	The 901 Application was filed as a continuation in part of the 802 Application.  The 901 Application contained claims 1-20.    Of these claims, claims 1 and 17 were independent.
07/19/2013	The original examiner issued a Non-Final Office Action rejecting claims 1, 17 and 18 over a combination of prior art and indicating claims 2-16, 19 and 20 as containing allowable subject matter.
12/19/2013	Applicant filed a response to the Office Action having claim amendments and arguments (hereinafter the “Dec 2013 Amendment").  Therein Applicant amended the features of claim 2 into independent claim 1 and amended the features of claims 19 into independent claim 17.  Claims 2 and 19 were then cancelled.  Specifically, claims 1 and 17 were amended in the Dec 2013 Amendment as follows:
1. A LiDAR-based sensor system comprising: 
a base; 
head assembly; 
a rotary component configured to rotate the head assembly with respect to the base, the rotation of the head assembly defining an axis of rotation; 
an electrical motherboard carried in the head assembly, the motherboard defining a plane and being positioned substantially parallel to the axis of rotation; 
a lens positioned on the head assembly on a first side of the motherboard; 
a mirror positioned on the head assembly on a second side of the motherboard; 
a plurality of photon transmitters mounted to a plurality of emitter circuit boards, the plurality of emitter circuit boards being mounted directly to the motherboard; and 
a plurality of detectors mounted to a plurality of detector circuit boards, the plurality of detector circuit boards being mounted directly to the motherboard.

17. A LiDAR-based sensor system comprising: 
a base; 
head assembly; 
a motor configured to rotate the head assembly with respect to the base, the rotation of the head assembly defining an axis of rotation; 
an electrical motherboard carried in the head assembly; 
a plurality of photon transmitters mounted to a plurality of emitter circuit boards, the plurality of emitter circuit boards being mounted to the motherboard; 
a plurality of detectors mounted to a plurality of detector circuit boards, the plurality of detector circuit boards being mounted to the motherboard; 
an emitter mirror supported within the head assembly; a detector mirror supported within the head assembly; and 
a conjoined D-shaped lens assembly, the lens assembly forming an emitter portion and a detector portion; 
wherein the motherboard is a unitary component for mounting the plurality of emitter circuit boards and the plurality of detector circuit boards, the motherboard being positioned between the emitter mirror and the detector mirror on a first side and the lens assembly on the other side, the motherboard further having an opening to allow light to pass between the lens assembly and either the detector mirror or the emitter mirror; 
whereby light transmitted by one of the plurality of emitters is reflected from the emitter mirror and passes through the emitter portion of the lens assembly, and light received by the detector portion of the lens assembly is reflected by the detector mirror and received by one of the plurality of detectors.

Applicant did not otherwise comment or traverse the rejections provided in the Office action.  Rather, Applicant noted the indication of allowable subject matter and amended that subject matter into the independent claims.
02/28/2014	The original examiner issued an Allowance indicating independent claims 1 and 17 and dependent claims 3-16, 18 and 20 over the prior art applied in the rejections.
06/11/2014	The 901 Application issued as the 190 Patent.  Therein independent claims 1 and 17 were renumbered as patent claims 1 and 16, respectively.  Dependent claims 3-16, 18 and 19 were renumbered as patent claims 2-15, 17 and 18.
Based on the above findings of fact, Examiners herein determine the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL(a)	“a lens positioned on the head assembly on a first side of the motherboard; a mirror positioned on the head assembly on a second side of the motherboard " as recited in patent claims 1-15.  This feature was added to the claims in the Dec 2013 Amendment in response to an art rejection that was not traversed by Applicant.  
SGL(b)	“wherein the motherboard is a unitary component for mounting the plurality of emitter circuit boards and the plurality of detector circuit boards, the motherboard being positioned between the emitter mirror and the detector mirror on a first side and the lens assembly on the other side, the motherboard further having an opening to allow light to pass between the lens assembly and either the detector mirror or the emitter mirror” as recited in patent claims 16-18.  This feature was added to the claims in the Dec 2013 Amendment in response to an art rejection that was not traversed by Applicant. 
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).
Recapture in Claims 19-31 related to SGL(a)
Regarding step 1, upon review of claims 19-31 of the present reissue application in comparison to claims 1-15 of the 190 Patent, Examiners find that Applicant through the 2021 Preliminary Amendment has broadened the scope of claims by deleting the more salient recitations of SGL(a).  Specifically, claims 19-31 do not contain any recitation to a motherboard and further do not contain a recitation relating to the location of the motherboard between the mirror and the lens from the sensor system.
Regarding step 2, Examiners find that the specific recitation and thus the location of the motherboard being between the mirror and the lens has been removed from claims 19-31.  Thus, the removal of the location of the motherboard is directly related to the surrendered subject matter SGL(a) above.
Regarding step 3, Examiners determine that the claims 19-31 have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim.  Examiners find the entirety of SGL(a), both the recitation to any motherboard and its relation to other components, has been removed from claims 19-31.  Thus, Examiners conclude a rejection based on recapture is proper.
In view of the forgoing, since Applicant specifically added the locational features of SGL(a) to achieve the allowance and issuance of claims 1-15 of the 190 Patent, Examiners conclude that deletion/removal of such features in SGL(a) is improper recapture in claims 19-31 herein.
Recapture in Claims 19-31 related to SGL(b)
Regarding step 1, upon review of claims 19-31 of the present reissue application in comparison to claims 16-18 of the 190 Patent, Examiners find that Applicant through the 2021 Preliminary Amendment has broadened the scope of claims by deleting the more salient recitations of SGL(b).  Specifically, claims 19-31 do not contain any recitation to a motherboard and further do not contain a recitation relating to the features and location of the motherboard between as required in SGL(b).
Regarding step 2, Examiners find that the specific recitation and thus the features and location of the motherboard being between the mirror and the lens has been removed from claims 19-31.  Thus, the removal of the location of the motherboard is directly related to the surrendered subject matter SGL(b) above.
Regarding step 3, Examiners determine that the claims 19-31 have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim.  Examiners find the entirety of SGL(a), both the recitation to any motherboard and its features and relation to other components, has been removed from claims 19-31.  Thus, Examiners conclude a rejection based on recapture is proper.
In view of the forgoing, since Applicant specifically added the locational features of SGL(b) to achieve the allowance and issuance of claims 16-18 of the 190 Patent, Examiners conclude that deletion/removal of such features in SGL(b) is improper recapture in claims 19-31 herein.
Recapture in Claims 32-53 related to SGL(a) and SGL(b)
Examiners do not find that claims 32-53 invoke recapture analysis.  Claims 32-53 are method claims and thus are by definition broader than the apparatus claims of the 190 Patent.  Furthermore, method claims 32-53 require independent and distinct actions which are not required by the apparatus claims of the 190 Patent.  Thus, Examiners find method claims 32-53 are directed to overlooked aspects of invention and thus do not trigger recapture.

VI.  CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of pre-AIA  35 U.S.C. §112 (1st ¶):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of pre-AIA  35 U.S.C. §112 (2nd ¶):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A. New Matter Rejections of Claims 19-53
Claims 19-53 are rejected under pre-AIA  35 U.S.C. §112 (1st ¶) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112 (1st ¶), the inventors, at the time the application was filed, had possession of the claimed invention.
For example, claims 19-31 recites “a structure providing spatial separation between the first lens and the second lens and blocking an optical path to the second lens; wherein a portion of the structure extends beyond a surface of the second lens.”  Examiners do not find support in the 190 Patent for such a feature.
Examiners find that the only embodiment of the invention discloses that the first and second lenses are “conjoined” and thus have no separation between them.  Examiners do not find any support for a structure providing any separation.  As shown in FIGS. 9, 14 and 15 (see FIG. 14 reprinted below) and disclosed of the 190

    PNG
    media_image1.png
    218
    292
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    440
    504
    media_image2.png
    Greyscale

190 Patent FIG. 14 (in part)		190 Patent FIG. 15 (in part)
Patent, the emitter (first) lens 50 and the detector (second) lens 52 are shown and described as abutting together.  Examiners find no structure provided between these lenses.  Furthermore, the 190 Patent at col. 9, lines 37-43 states “[a]s best see in FIG. 15, the two lens arrays 50, 52 are positioned closely adjacent one another with the straight sides back-to-back to form conjoined D-shaped lens arrays. As described above, a first lens array 50 serves as the emitter lens array while the adjacent second lens array 52 serves as the detector lens array.”  Thus, Examiners find that for the only embodiment as shown and discussed in the 190 Patent, the emitter (first) and detector (second) lenses are back-to-back to formed conjoined D-shaped lens arrays.
Accordingly, Examiners are unable to find support for a “spatial separation” between the emitter and detectors lenses in the lens arrays as the opposite is disclosed and shown in the specification of the 190 Patent.  Furthermore, Examiners are unable to find any disclosure of a “structure” that provides such spatial separation.  Accordingly, Examiners conclude this limitation lacks a written description in the 190 Patent and thus is new matter herein.
Examiners recognize that Applicant has identified “FIGS. 1, 2, 5, 8, and 9; col. 2:55-61; col. 4:53-60; col. 5:44-55; col. 6:29-44; col. 7:8-50; and cols. 10:62 — 11:13” as support for these claim limitations on page 9 of the 2021 Preliminary Amendment.  However, following a careful review of these sections of the 190 Patent, Examiners are unable to find any support for this recited structure and the spatial separation between the emitter and detector lenses.
Regarding claims 32-53, Examiners find these method claims provide similar limitations as recited in claims 19-31 regarding the structure and the spatial separation between the first and second lenses and thus find these claims lack written description support and contain new matter for the same reasons as for claims 19-31.

B. Indefiniteness Rejections of Claims 19-53
Claims 19-53 are rejected under pre-AIA  35 U.S.C. §112 (2nd ¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of the pending and examined claims recite a “structure” that provides spatial separation between the first and second lenses and blocking an optical path.  However, Examiners find the claims do not provide guidance as to the nature of the “structure” and how it provides this separation or optical blocking.  Furthermore, Examiners find the 190 Patent does not use the term “structure” in connection with any separation of lenses or blocking of optical paths.  Finally, Examiners find “structure” is definable as “something arranged in a definite pattern of organization.”  In view of these findings, Examiners conclude one having ordinary skill would be unable to determine the scope nature or features of this “structure” or “something” and thus Examiners conclude this claim feature is indefinite.

VII. OBJECTION TO DRAWINGS
The drawings are objected to under 37 C.F.R. §1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “structure” and the spatial separation of lenses as recited in each of claims 19-53 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. §1.173 are required in reply to the Office action to avoid abandonment of the application.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

VIII.  REJECTIONS UNDER 35 U.S.C. §251 – NEW MATTER/ORIGINAL PATENT
Claims 19-53 and this reissue application as a whole are rejected under 35 U.S.C. §251 for adding new matter to the specification of the 190 Patent and further because this new matter is not unequivocally disclosed in the 190 Patent, these claims also are rejected under 35 U.S.C. §251 for violating the original patent requirement. The nature of the new matter is set forth in the discussion above in the rejection under 35 U.S.C. §112(1st ¶).

IX. CLAIM INTERPRETATION
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

X. CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

A. Anticipation Rejections Applying Kerr
Claims 19, 20, 26, 30, 32, 33, 39 and 43 are rejected under pre-AIA  35 U.S.C. §102(a), (b) and/or (e) as being anticipated by U.S. Patent No. 4,916,536 to James Kerr et al. (hereinafter “Kerr”).
Regarding claim 19, Kerr discloses a LiDAR-based sensor system (See Kerr FIG. 4, reprinted below), comprising: 

    PNG
    media_image3.png
    311
    274
    media_image3.png
    Greyscale

Kerr FIG. 4
a housing; 
See Kerr FIG. 4 above, housing 13.
a frame disposed within the housing, wherein a portion of the frame divides a first region within the housing from a second region within the housing;
See FIG. 4 above, frame 78. 
a transmitter and a first mirror disposed within the first region; 
See FIG. 4 above, transmitter 30 and first mirror 36.
a first lens disposed within the housing, wherein the transmitter is positioned to transmit a light beam through the first lens via the first mirror;
See FIG. 4 above, first lens 42. 
a second mirror disposed within the second region;
See FIG. 4 above, second mirror 84. 
a detector and a second lens disposed within the housing, wherein the detector is positioned to receive a reflected portion of the light beam via the second lens and the second mirror; and 
See FIG. 4 above, detector 88 and second lens 80.
a structure providing spatial separation between the first lens and the second lens and blocking an optical path to the second lens; wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 4 above, frame 78 which is a “structure” that provides such spatial separation and further extends beyond a surface of the second lens.  Examiners also find that the lenses 42 and 80 would necessarily be supported by some structures within the housing and these additional structures would provide the spatial separation.
Regarding claim 20, Kerr discloses the system of claim 19 and further wherein the structure is a first structure, and wherein the sensor system further includes a second structure partially occluding an optical path to the second lens.
See Kerr FIG. 4 above and FIG. 2, first structure 78 and second structure housing 62.
Regarding claim 26, Kerr discloses the system of claim 19 and further wherein the light beam comprises a plurality of pulses.
See operation of Kerr wherein transmitting mirror 50 spins at a rate of 46000 revolutions per minute which generates pulses of light.
Regarding claim 30, Kerr discloses the system of claim 19 and further wherein adjacent portions of the first lens and the second lens have respective straight edges.
See Kerr FIG. 4 above, straight edges of lenses 42 and 80.
Regarding claim 32, Kerr discloses a method of operating a LiDAR-based sensor system, the method comprising: 
by a light emitting component of a transmitter of the sensor system, transmitting a light beam through a first region on a first side of a frame, the first region and the frame being disposed within a housing; 
See Kerr FIG. 4 above, transmitter 30 transmitting in a first region of housing 12 divided by frame 78.
by a first mirror, directing the light beam toward an object outside the housing via a first lens disposed within the housing;
See FIG. 4 above, first mirror 36 directing light to first lens 42. 
by a second mirror, directing a reflected portion of the light beam through a second region on a second side of the frame, the second region being disposed within the housing, the reflected portion of the light beam being reflected by an object outside the housing to the second mirror via a second lens disposed within the housing;
See FIG. 4 above, second lens 80 which directs light to second mirror 84 which directs light in second region of housing 12 defined by frame 78. 
by a light detecting component of a detector of the sensor system, receiving the reflected portion of the light beam via the second mirror; and 
See FIG. 4 above, light detecting component 88.
by a structure, providing spatial separation between the first lens and the second lens and blocking an optical path to the second lens, wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 4 above, frame 78 which is a “structure” that provides such spatial separation and further extends beyond a surface of the second lens.  Examiners also find that the lenses 42 and 80 would necessarily be supported by some structures within the housing and these additional structures would provide the spatial separation.
Regarding claim 33, Kerr discloses the method of claim 32 and further wherein the structure is a first structure, and wherein a second structure of the sensor system partially occludes an optical path to the second lens.
See FIG. 4 above, frame 78 which is a “structure” that provides such spatial separation and further extends beyond a surface of the second lens.
Regarding claim 39, Kerr discloses the method of claim 32 and further wherein the light beam comprises a plurality of pulses.
See operation of Kerr wherein transmitting mirror 50 spins at a rate of 46000 revolutions per minute which generates pulses of light.
Regarding claim 43, Kerr discloses the method of claim 32 and further wherein adjacent portions of the first lens and the second lens have respective straight edges.
See Kerr FIG. 4 above, straight edges of lenses 42 and 80.

B. Anticipation Rejections Applying Farmer
Claims 19, are rejected under pre-AIA  35 U.S.C. §102(a), (b) and/or (e) as being anticipated by U.S. Patent No. 5,742,384 to Roger Farmer (hereinafter “Farmer”).
Regarding claim 19, Farmer discloses a LiDAR-based sensor system (See Farmer FIG. 16, reprinted below), comprising: 

    PNG
    media_image4.png
    611
    537
    media_image4.png
    Greyscale

Farmer FIG. 16
a housing; 
See Farmer FIG. 16 above, housing 130.
a frame disposed within the housing, wherein a portion of the frame divides a first region within the housing from a second region within the housing;
See FIG. 16 above, frame 118. 
a transmitter and a first mirror disposed within the first region; 
See FIG. 16 above, transmitter 154 and first mirror 160.
a first lens disposed within the housing, wherein the transmitter is positioned to transmit a light beam through the first lens via the first mirror;
See FIG. 16 above, first lens optics 158. 
a second mirror disposed within the second region;
See FIG. 16 above, second mirror 176. 
a detector and a second lens disposed within the housing, wherein the detector is positioned to receive a reflected portion of the light beam via the second lens and the second mirror; and 
See FIG. 16 above, detector 88 and second lens 82 and lens/optics 170.
a structure providing spatial separation between the first lens and the second lens and blocking an optical path to the second lens; wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 16 above, frame 118 which is a “structure” that provides such spatial separation and further extends beyond a surface of the second lens.  Examiners also find that the lenses/optics 158 and 170 would necessarily be supported by some structures within the housing and these additional structures would provide the spatial separation.
Regarding claim 27, Farmer discloses the system of claim 19 and further wherein the housing, the frame, the first and second lenses, the first and second mirrors, the transmitter, the detector, and the structure are included in a head of the sensor system, and wherein the sensor system further comprises a rotary component configured to rotate the head about an axis of rotation with respect to a base.
See Farmer FIG. 16 above, note components within housing 130 providing a head assembly which rotates about the central axis 140 via drive motor 146.
Regarding claim 28, Farmer discloses the system of claim 27 and further wherein the axis of rotation is centrally located within the head.
See Farmer FIG. 16 above, note axis of rotation is central to head comprising the housing 130 and other components.
Regarding claim 29, Farmer discloses the system of claim 28 and further wherein each of the transmitter, the detector, the first mirror, and the second mirror is positioned between the axis of rotation and an outer surface of the housing.
See Farmer FIG. 16 above, note each of the transmitter 154, the detector 172, the first mirror 160, and the second mirror 176 is positioned between the axis of rotation 140 and an outer surface of the housing 130.
Regarding claim 32, Farmer discloses a method of operating a LiDAR-based sensor system, the method comprising: 
by a light emitting component of a transmitter of the sensor system, transmitting a light beam through a first region on a first side of a frame, the first region and the frame being disposed within a housing; 
See Farmer FIG. 16 above, transmitter 154 transmitting in a first region of housing 130 divided by frame 118.
by a first mirror, directing the light beam toward an object outside the housing via a first lens disposed within the housing;
See FIG. 16 above, first mirror 160 directing light toward an object outside the housing, the light travelling via the first lens 158 to the mirror 160. 
by a second mirror, directing a reflected portion of the light beam through a second region on a second side of the frame, the second region being disposed within the housing, the reflected portion of the light beam being reflected by an object outside the housing to the second mirror via a second lens disposed within the housing;
See FIG. 16 above, second lens 170 which directs light to second mirror 170 which directs light in second region of housing 130 defined by frame 118. 
by a light detecting component of a detector of the sensor system, receiving the reflected portion of the light beam via the second mirror; and 
See FIG. 16 above, light detecting component 172.
by a structure, providing spatial separation between the first lens and the second lens and blocking an optical path to the second lens, wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 16 above, frame 118 which is a “structure” that provides such spatial separation and further extends beyond a surface of the second lens.  Examiners also find that the lenses/optics 158 and 170 would necessarily be supported by some structures within the housing and these additional structures would provide the spatial separation.
Regarding claim 40, Farmer discloses the method of claim 32 and further wherein the housing, the frame, the first and second lenses, the first and second mirrors, the transmitter, the detector, and the structure are included in a head of the sensor system, and wherein the method further comprises rotating the head about an axis of rotation with respect to a base of the sensor system.
See Farmer FIG. 16 above, note components within housing 130 providing a head assembly which rotates about the central axis 140 via drive motor 146.
Regarding claim 41, Farmer discloses the method of claim 40 and further wherein the axis of rotation is centrally located within the head.
See Farmer FIG. 16 above, note axis of rotation is central to head comprising the housing 130 and other components.
Regarding claim 42, Farmer discloses the method of claim 41 and further wherein each of the transmitter, the detector, the first mirror, and the second mirror is positioned between the axis of rotation and an outer surface of the housing.
See Farmer FIG. 16 above, note each of the transmitter 154, the detector 172, the first mirror 160, and the second mirror 176 is positioned between the axis of rotation 140 and an outer surface of the housing 130.

XI. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

A. Rejections Applying Kerr and Nakase
Claims 21-25, 34-38, 45-48 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr in view of U.S. Patent Application Publication No. 2001/0035946 to Shigeki Nakase et al. (hereinafter “Nakase”).  
Regarding claims 21-25 and 34-38, Kerr discloses the features of claims 19 and 32 as discussed above, specifically a transmitter provided in the first region of the housing and detector provided in a second region of the housing.  Furthermore, Kerr teaches circuitry for powering the transmitter and processing the transmitted and received signal to determine distance based on time of flight of the light beam (See Kerr FIGS. 5-8 and disclosure related thereto).  However, Kerr does not disclose the manner to which this circuitry is mounted within the housing.  Nevertheless, Nakase teaches the system as provided above and further including a first circuit board and a second circuit board, and wherein the transmitter is mounted on the first circuit board and the detector is mounted on the second circuit board (See Nakase FIG. 1, reprinted below, first circuit board 20, second circuit board 30), and further comprising one or 

    PNG
    media_image5.png
    450
    492
    media_image5.png
    Greyscale

Nakase FIG. 1
more processing devices and a third circuit board, wherein the first and second circuit boards are coupled to the one or more processing devices via the third circuit board (See FIG. 1 above and ¶0045 third circuit board 5 with processing circuit therein electrically coupled to circuit boards 20 and 30 via wires not shown).
It would have been obvious at the time the invention was made to provide the first, second and third circuit boards for the transmitter, detector and processing circuity, respectively, as taught in Nakase for the system of Kerr.  This combination would imply simply placing the transmitter of Kerr on a first circuit board, placing the detector of Kerr on a second circuit board and providing the processing circuitry of Kerr on a third circuit board coupled to both the first second circuit board.  One having ordinary skill in the art would make such a combination because first one having ordinary skill in the art would know that while Kerr does not disclose or teach the manner of mounting the transmitter/detector/processing circuitry of Kerr, the transmitter/detector/processing circuitry of Kerr would be mounted in some manner.  Thus, one having ordinary skill in the art would look to other LIDAR range finding devices, such as Nakase, which provides a manner to mount such devices on circuit boards in a single housing.  Thus, Examiner find that such a combination is merely applying a known mounting technique in a known manner to yield predictable results.
Regarding claim 45, the combination of Kerr and Nakase as discussed above for claims 21-24 and 32-34 teaches a method of assembling a LiDAR-based sensor system, the method comprising: 
positioning a first mirror within a first space on a first side of a frame within a housing of the sensor system; 
See Kerr FIG. 4 above, frame 78 which is provided in housing 13 and provides first and second spaces and wherein the first mirror 36 is provided in the first/upper space.
mounting a transmitter to a first circuit board; 
See Kerr FIG. 4 above, transmitter 30.  Note also combination proposed above wherein the transmitter of Kerr is provided on a first circuit board as taught by Nakase.  Thus see also Nakase FIG. 1 wherein transmitter 2 is provided on circuit board 20.
aligning the first circuit board in the first space, wherein a light emitting component of the aligned transmitter is positioned to transmit a light beam through the first space and through a first lens via the first mirror;
Note combination proposed above wherein the transmitter 30 shown in FIG. 4 of Kerr is provided on a first circuit board.  Thus, see Kerr FIG. 4 above wherein the transmitter 30, which is provided on the first circuit board, the first lens 42 and the first mirror 36 are all provided in the first space. 
positioning a second mirror within a second space on a second side of the frame within the housing; 
See Kerr FIG. 4 above, frame 78 which is provided in housing 13 and provides first and second spaces and wherein the second mirror 84 is provided in the second/lower space.
mounting a detector to a second circuit board; 
See Kerr FIG. 4 above, detector 88.  Note also combination proposed above wherein the detector of Kerr is provided on a second circuit board as taught by Nakase.  Thus see also Nakase FIG. 1 wherein detector 3 is provided on circuit board 30.
aligning the second circuit board within the housing, wherein a light detecting component of the aligned detector is positioned to receive, via a second lens and the second mirror and the second space, a portion of the light beam reflected by an object outside the housing; 
Note combination proposed above wherein the detector 88 shown in FIG. 4 of Kerr is provided on a second circuit board.  Thus, see Kerr FIG. 4 above wherein the detector 88, which is provided on the second circuit board, the second lens 80 and the second mirror 84 are all provided in the second space. 
wherein a structure provides spatial separation between the first lens and the second lens and blocks an optical path to the second lens, and wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 4 above, frame 78 which is a “structure” that provides such spatial separation and further extends beyond a surface of the second lens.  Examiners also find that the lenses 42 and 80 would necessarily be supported by some structures within the housing and these additional structures would provide the spatial separation.
Regarding claim 46, Kerr and Nakase teach the method of claim 45 and further wherein aligning the second circuit board within the housing comprises aligning the second circuit board in the second space.
Note combination proposed above wherein the detector 88 shown in FIG. 4 of Kerr is provided on a second circuit board.  Thus, see Kerr FIG. 4 above wherein the detector 88, which is provided on the first circuit board, would both be provided in the second space. 
Regarding claim 47, Kerr and Nakase teach the method of claim 45 and further wherein the structure is a first structure, and wherein the method further includes positioning a second structure to partially occlude an optical path to the second lens.
Note combination of Kerr and Nakase proposed above for claim 45.  Further see Kerr FIG. 4 above and FIG. 2, first structure 78 and second structure housing 62.
Regarding claim 48, Kerr and Nakase teach the method of claim 45 and further comprising coupling each of the first and second circuit boards to one or more processing devices via a third circuit board.
Note combination of Kerr and Nakase proposed above for claim 45.  Further see Nakase FIG. 1 above and ¶0045 wherein the third circuit board 5 with processing circuit therein is electrically coupled to circuit boards 20 and 30 via wires not shown.
Regarding claim 52, Kerr and Nakase teach the method of claim 45 and further wherein adjacent portions of the first lens and the second lens have respective straight edges.
Note combination proposed above for claim 45.  Further see Kerr FIG. 4 above, straight edges of lenses 42 and 80.

B. Rejections Applying Kerr, Nakase and Meier
Claims 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr and Nakase, as applied to claim 45 above, and further in view of U.S. Patent No. 8,031,331 to Dietrich Meier et al. (hereinafter “Meier”).
Regarding claim 49, Kerr and Nakase teach the features of claim 45 as provided above and further providing these features within a head (See Kerr FIG. 4 above, head/housing 13 enclosing the general components therein).  However, the proposed combination of Kerr and Nakase does not teach rotation of the range finding device.  Nevertheless, Meier teaches a range finding device (See Meier FIG. 1, reprinted below), wherein the 

    PNG
    media_image6.png
    386
    484
    media_image6.png
    Greyscale

Meier FIG. 1
components of the range finding device are included in a head (See Meier FIG. 1 above, housing 1) and wherein the sensor system further comprises a rotary component configured to rotate the head about an axis of rotation with respect to a base (See Meier FIG. 1 above, head with rotary component 2 which rotates head 1 with respect to base 3).
It would have been obvious at the time the invention was made to provide the head assembly of Kerr and Nakase to be rotational with respect to a base as taught by Meier.  One having ordinary skill in the art would do so to allow the head assembly to rotate, which allows for the movement of the head assembly to properly aim the head assembly and determine distances a full circle around the head assembly to aim the range finder at a target and determine the distance to a target (See Meier col. 6, lines 21-47).
Regarding claim 50, the combination of Kerr, Nakase and Meier teach the sensor system of claim 49 and further wherein the axis of rotation is centrally located within the head.
Note combination of Kerr, Nakase and Meier proposed above for claim 49.  See Meier FIG. 1 above, note central axis of rotation A centrally located in head/housing 1.
Regarding claim 51, the combination of Kerr, Nakase and Meier teach the sensor of claim 50 and further wherein each of the transmitter, the detector, the first mirror, and the second mirror is positioned between the axis of rotation and an outer surface of the head.
Note combination of Kerr, Nakase and Meier proposed above for claim 50.  The positioning of each these components within the head/housing and the axis of rotation central to the head/housing meets the recite arrangement.

C. Rejections Applying Kerr and Nakamura
Claims 31 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr in view U.S. Patent No. 6,682,478 to Minoru Nakamura (hereinafter “Nakamura”).  Regarding these claims, Kerr discloses the features of claims 30 and 43 as discussed above and further teaches parallel lens systems, for example, lenses 42 and 80.  However, Kerr does not disclose D-shaped lenses.  Nevertheless, Nakamura teaches a parallel arrangement of lenses and further wherein the adjacent lenses in each path are D-shaped (See Nakamura FIG. 1, lenses 101 and 102 and col. 5, lines 52-56).  It would have been obvious to make the lenses in the parallel arrangements as shown in Kerr to have such D-shapes as taught by Nakamura.  One having ordinary skill in the art would do so to provide the parallel beam paths closer in parallel (See Nakamura col. 5, lines 52-56), i.e., save space within the device.

D. Rejections Applying Kerr, Nakase and Nakamura
Claims 52 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr and Nakase, as applied to claim 45, and further in view of Nakamura.  Regarding these claims, Kerr and Nakase teach the features of claim 45 as discussed above and further teaches parallel lens systems, for example, lenses 42 and 80.  However, the proposed combination of Kerr and Nakase does not disclose D-shaped lenses, which have respective straight edges.  Nevertheless, Nakamura teaches a parallel arrangement of lenses and further wherein the adjacent lenses in each path are D-shaped (See Nakamura FIG. 1, lenses 101 and 102 and col. 5, lines 52-56).  It would have been obvious to make the lenses in the parallel arrangements as shown in Kerr and Nakase to have such D-shapes as taught by Nakamura.  One having ordinary skill in the art would do so to provide the parallel beam paths closer in parallel (See Nakamura col. 5, lines 52-56), i.e., save space within the device.

XII. DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §1.321(c) or §1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. §1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Obvious Type Double Patenting Over RE46672 and Kerr
Claims 19, 21, 22, 27, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over one or more of claims 11 and 16 of U.S. Patent No. RE46672 (hereinafter the “RE46672 Patent”) in view of Kerr.  For example, claim 11 of the RE46672 Patent reads on the more salient features of claims 19, 21, 22, 30 and 31 and claim 16 of the RE46672 Patent reads on the more salient features of claims 19, 21, 22, 27, 30 and 31, except that these claims of the RE46672 Patent do not require the use of a structure/frame between the first and second lenses and forming first and second regions, and enclosing the components in a housing.  As discussed above, Kerr discloses a structure/frame creating first and second regions and providing spatial separation between the first lens and the second lens and blocking an optical path to the second lens, wherein a portion of the structure extends beyond a surface of the second lens (See Kerr FIG. 4 above, structure 78) and further a housing for the components (See Kerr FIG. 4 above, housing 13).  It would have been obvious at the time the invention was made to incorporate a structure/frame between in the structures of the noted claims of the 776 Application as taught in Kerr.  One having ordinary skill in the art would add such a structure to insure “that there is no scattering of radiation within the system between the transmitting and receiving sections” (See Kerr col. 5, lines 52-56).  Further one having ordinary skill in the art would provide the recited components in a housing as taught by Kerr to protect such components.

B. Obvious Type Double Patenting Over 776 Application and Kerr
Claims 19-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over one or more of the claims of U.S. Patent Application 17/403,776 (hereinafter the “776 Application”) in view of Kerr.  For example, claim 20 of the 776 Application reads on the more salient features of claims 19 and 20 herein, claim 22 of the 776 Application reads on the more salient features of claims 21-24 herein, claim 23 of the 776 Application reads on the more salient features of claim 25 herein, claim 24 of the 776 Application reads on the more salient features of claim 26 herein, claim 27 of the 776 Application reads on the more salient features of claims 27-29 herein, claim 29 of the 776 Application reads on the more salient features of claims 30 and 31 herein, claim 30 of the 776 Application reads on the more salient features of claims 32 and 33 herein, claim 34 of the 776 Application reads on the more salient features of claim 38 herein, claim 35 of the 776 Application reads on the more salient features of claim 39 herein, claim 38 of the 776 Application reads on the more salient features of claims 40-42 herein, claim 40 of the 776 Application reads on the more salient features of claims 43 and 44 herein, claim 42 of the 776 Application reads on the more salient features of claims 45-47 herein, claim 43 of the 776 Application reads on the more salient features of claim 48 herein, claim 46 of the 776 Application reads on the more salient features of claims 49-51 herein and claim 48 of the 776 Application reads on the more salient features of claims 52 and 53 herein, except that these claims of the 776 Application do not require the use of a structure/frame between the first and second lenses and forming first and second regions, and enclosing the components in a housing.  As discussed above, Kerr discloses a structure/frame creating first and second regions and providing spatial separation between the first lens and the second lens and blocking an optical path to the second lens, wherein a portion of the structure extends beyond a surface of the second lens (See Kerr FIG. 4 above, structure 78) and further a housing for the components (See Kerr FIG. 4 above, housing 13).  It would have been obvious at the time the invention was made to incorporate a structure/frame between in the structures of the noted claims of the 776 Application as taught in Kerr.  One having ordinary skill in the art would add such a structure to insure “that there is no scattering of radiation within the system between the transmitting and receiving sections” (See Kerr col. 5, lines 52-56).  Further one having ordinary skill in the art would provide the recited components in a housing as taught by Kerr to protect such components.

XIII. ALTNERATE REJECTIONS OVER PRIOR ART
	The following are alternative art rejections over the prior art.  To be clear, these rejections are alternative to the art rejections outlined above and are based on the finding that the pending and examined claims are not entitled to priority back to the filing of any of the prior regular provisional, regular non-provisional and parent reissue applications.  As found above in the new matter rejection under 35 U.S.C. §112 (1st ¶), Examiners find the pending and examined claims contain new matter related to the “structure…”  Thus, Examiners find the earliest priority for the pending and examined claims only extend back to the filing of these claims, i.e., the filing of the present reissue application on August 16, 2021.  Accordingly, for purposes of this alternate rejection herein, Examiners find the pending and examined claims have a priority date only extending to August 16, 2021.
Claims 19-53 are thus rejected under pre-AIA  35 U.S.C. 103(a)2 as being unpatentable over the 190 Patent in view of Kerr.  Regarding the claims, Examiners find that the 190 Patent qualifies as a 35 U.S.C. §102(b) reference based on its issue/publication date on July 11, 2014, which is more than one year earlier than the priority date of the claims on August 16, 2021.  Further, Examiners find that the 190 Patent discloses and teaches all the features of claims 19-53, except for the new matter “structure…” of the claims.  See FIGS. 5-18 of the 190 Patent.  This finding is based on the otherwise identical disclosures of the 190 Patent and the present reissue application, which is claimed by Applicant as a reissue application of the 190 Patent. 
Examiners additionally find that Kerr teaches a similar LiDAR-based sensor system (See Kerr FIG. 4, reprinted below), comprising: 

    PNG
    media_image3.png
    311
    274
    media_image3.png
    Greyscale

Kerr FIG. 4
a housing; 
See Kerr FIG. 4 above, housing 13.
a frame disposed within the housing, wherein a portion of the frame divides a first region within the housing from a second region within the housing;
See FIG. 4 above, frame 78. 
a transmitter and a first mirror disposed within the first region; 
See FIG. 4 above, transmitter 30 and first mirror 36.
a first lens disposed within the housing, wherein the transmitter is positioned to transmit a light beam through the first lens via the first mirror;
See FIG. 4 above, first lens 42. 
a second mirror disposed within the second region;
See FIG. 4 above, second mirror 84. 
a detector and a second lens disposed within the housing, wherein the detector is positioned to receive a reflected portion of the light beam via the second lens and the second mirror; and 
See FIG. 4 above, detector 88 and second lens 80.
a structure providing spatial separation between the first lens and the second lens and blocking an optical path to the second lens; wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 4 above, frame 78 which is a “structure” that provides such spatial separation and further extends beyond a surface of the second lens.  Examiners also find that the lenses 42 and 80 would necessarily be supported by some structures within the housing and these additional structures would provide the spatial separation.
It would have been obvious at the time the invention was made to provide a structure/partition between the transmitter and receiver sections in the LIDAR system of as shown in FIGS. 5-18 of the 190 Patent as taught by Kerr.  One having ordinary skill in the art add such a structure/partition as taught by Kerr to insure “there is no scattering of radiation within the system between the transmitting and receiving sections.”  See Kerr col. 5, lines 54-56.

XIV. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 190 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XV. INFORMATION MATERIAL TO PATENTABILITY
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XVI. CONCLUSION
Pending and examined claims 19-53 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571).  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 at 1351 (Fed. Cir. 1029, precedential) (For broadening reissue claims, “the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims,” rather “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”).
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect on the basis of the priority finding, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.